EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-7, 9-16 & 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Medical imaging modalities are susceptible to many varieties of patient specific interfering influences (Page 1).  The greatest interfering influence can cause phantom artifacts and make diagnosis impossible (Page 1).
The present invention solves the above-described problem in the prior art by automatically classifying information captured from preliminary examinations of the examination object, analyzing the classification results and interpreted the results to determine an ideal imaging modality and associated parameters based on the interpretation (Page 3).
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “wherein the information comprises (i) a movement trajectory of a movement of the examination object during a preliminary examination, and (ii) a number of attempts of the examination object to make contact with operating personnel during a preliminary examination” and other intervening limitations.
Claim 14: “wherein the information comprises (i) a movement trajectory of a movement of the examination object during a preliminary examination, and (ii) a number of attempts of the examination object to make contact with operating personnel during a preliminary examination” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Krishnan et al. (U.S. Patent Application 2005/0251013 A1) –  Krishnan teaches systems and methods are provided for processing a medical image to automatically identify the anatomy and view (or pose) from the medical image and automatically assess the diagnostic quality of the medical image. In one aspect a method for automated decision support for medical imaging includes obtaining image data, extracting feature data from the image data, and automatically performing anatomy identification, view identification and/or determining a diagnostic quality of the image data, using the extracted feature data.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein the information comprises (i) a movement trajectory of a movement of the examination object during a preliminary examination, and (ii) a number of attempts of the examination object to make contact with operating personnel during a preliminary examination” and other intervening limitations.

Levanon et al. (U.S. Patent Application 2008/0219530 A1) – Levanon teaches a method and a system for identifying a data quality issue associated with medical diagnostic data is provided. The system includes, but is not limited to, an imaging apparatus configured to generate imaging data and a processor operably coupled to the imaging apparatus to receive the imaging data. The processor is configured to analyze the received imaging data; to identify a data quality issue associated with the received imaging data based on the analysis of the received imaging data; to generate a message including the identified data quality issue; and to send the generated message to a user.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein the information comprises (i) a movement trajectory of a movement of the examination object during a preliminary examination, and (ii) a number of attempts of the examination object to make contact with operating personnel during a preliminary examination” and other intervening limitations.

Hedlund et al. (U.S. Patent Application 2016/0058426 A1) – Hedlund teaches an invention that relates to method and system for automatic control of image quality in imaging of an object using, for example, an ultrasound system. The method comprises transmitting image generating signals into the object using selected system parameter sets of the imaging system. The imaging system has a number of different system parameter sets based on an image ranking measure reflecting a subjective expert opinion of a pre-defined set of images. The captured images are analyzed with respect to at least one image quality feature to determine an image quality metric for each image. The respective image quality metric for each image are analyzed to identify an image associated with a highest image quality metric and the system parameter set used for generating the image associated with the highest image quality metric can be selected as system parameter set for imaging of the object. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“wherein the information comprises (i) a movement trajectory of a movement of the examination object during a preliminary examination, and (ii) a number of attempts of the examination object to make contact with operating personnel during a preliminary examination” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793